Citation Nr: 1112128	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-21 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a schedular evaluation in excess of 40 percent for degenerative disc disease L4-L5 with spondylosis and spondylolisthesis.  

2.  Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b) for service-connected degenerative disc disease L4-L5 with spondylosis and spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.  In that decision the RO denied a rating in excess of 40 percent for the Veteran's service-connected degenerative disc disease, L4-L5, spondylosis with spondylolisthesis.  In January 2009, the Veteran testified before a Decision Review Officer, and in September 2009 he testified before the undersigned Veterans Law Judge at a Board video conference hearing.  This case was previously before the Board and was remanded in November 2009 for further development.

The issue of entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b) for service-connected degenerative disc disease L4-L5 with spondylosis and spondylolisthesis is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

At no time during the pendency of this appeal has the Veteran's service-connected degenerative disc disease L4-L5 with spondylosis and spondylolisthesis been manifested by incapacitating episodes having a total duration of at least six weeks during a 12 month period, or unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for assignment of a schedular evaluation greater than 40 percent for degenerative disc disease L4-L5 with spondylosis and spondylolisthesis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in July 2006, which was prior to the December 2006 rating decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

The July 2006 letter noted above informed the appellant of what was necessary to substantiate this increased rating claim, what information and evidence he must submit, and what information and evidence will be obtained by VA. As such, this correspondence fully complied with the notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the Court's holding in Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  In the instant case, the appellant was provided with the disability rating and effective date elements in the July 2006 letter.

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate this claim, including affording him VA examinations in August 2006 and June 2010, as well as the opportunity to attend a Board hearing, which he attended via video conference in September 2009.  Also, as noted above, the appellant was afforded the opportunity to attend a DRO hearing at the RO which he attended in January 2009 pursuant to his request for such a hearing.  With respect to medical records, the appellant has not indicated that there are any outstanding medical records pertinent to the claim that have not already been obtained.  Regarding VA examinations, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2006 and June 2010 examination reports on file contain sufficient findings with which to properly evaluate the appellant's increased schedular rating claim for his back disability and is thus deemed adequate for rating purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  These reports include the examiners' review of the appellant's claims file, the appellant's pertinent medical history, and pertinent physical examination findings.  

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant with respect to his claim presently being decided on appeal and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal with respect to this issue is now ready to be considered on the merits.

II.  Analysis

Facts

In August 1981, the RO granted service connection for spondylolisthesis L5-S1 with lumbosacral strain and assigned a 20 percent evaluation effective in August 1979.  The RO increased this evaluation to 40 percent in August 1998, with an effective date in August 1997.

VA outpatient records from August 2005 to April 2006 reflect complaints of back pain.

In May 2006, the Veteran filed a claim for an increased rating for his service-connected back disability asserting that his back was progressively getting worse.  He reported that the only treatment he had been receiving was at the Iron Mountain VA Medical Center (VAMC) in Michigan.  

During a VA orthopedic examination in August 2006, the Veteran reported constant back pain since his last VA examination in 1999.  He reported taking more pain medication that had been prescribed and assessed his pain level as a 6 out of 10 (10 being the worst) with pain into the right leg.  He said he had morning stiffness.  He further reported that he had been working at the post office for 22 years and was a letter carrier on a motor route.  He estimated losing approximately two days a month of work due to back pain.  He also reported flare-ups of back pain when bending over to pick up anything up and said that such flare-ups were sometimes severe with a pain level of 8 out of 10.  He denied having any physician-ordered bed rest or incapacitations.  He also denied any new back surgeries since 1981 and said he had not had any injections since his last VA examination.  He remarked that he treated his back pain with medication and expressed his frustration at his inability to exercise, ride a motorcycle, perform household chores such as mowing the lawn, or play with his grandchildren due to back pain.  On examination the Veteran was observed ambulating with a normal, steady gait.  Range of motion included forward flexion from 0 to 52 degrees, extension from 0 to 26 degrees, left lateral flexion from 0 to 15 degrees, right lateral flexion from 0 to 18 degrees, left lateral rotation from 0 to 32 degrees and right lateral rotation from 0 to 34 degrees, all with complaints of pain at the endpoint except on extension.  Computerized tomography (CT) scan results of the Veteran's spine were noted as showing the possibility of an extruded herniated disc at the L4-L5 disc space.  The examiner diagnosed the Veteran as having lumbosacral strain with degenerative disc disease and degenerative joint disease with chronic back pain.

The Veteran asserted in his substantive appeal filed in July 2007 that he has to take pills every day to cope with his back pain and believes that VA has incorrectly identified his degree of back disability.  He said he did not have marked interference with his employment because the only way he could go to work was on pain medication.  He added that without medication, he would not be able to go to work.  He further noted that his VA medical files were not full of incapacitating episodes because he was told to "live with it" which was what he was trying to do.  He also said that he was hoping for a 100 percent disability rating and that it was only a matter of time before he wasn't able to work anymore.  

The Veteran testified before a Decision Review Officer in January 2009 that his back had been getting progressively worse since the 1990s.  

At a Board video conference hearing in September 2009, the Veteran testified that his back pain averaged a constant 7 or 8 on a pain scale from 1 to 10 (10 being the worst).  He said he was presently taking Vicodin for pain.  He indicated he took more than the prescribed dose of medication when necessary.  He remarked that his employer was "fed up with me" because he misses a lot of work due to his back and he misses two days or more a month due to his back condition.  He explained that his employer told him that the next time he calls in sick he will be put on restricted sick leave, meaning he will need a doctor's note to miss work.  He said he missed two days of work per month, on average.  He also said that he has had to cut down on recreational activities and household chores because of his back and was essentially a "couch potato".  He added that he didn't think he had a lot of work time left because of this condition.  He said he used to have a walking route as a letter carrier, but that this aggravated his back so since 1998 he has been doing curbside delivery.  He relayed that he reports to a VAMC every six months at which time he is prescribed more pain medication.  The Veteran's representative asked that extraschedular consideration be given to increase the Veteran's rating.

At a VA neurological examination in June 2010, the Veteran reported that precipitating factors of his back disability included standing or walking greater than eight to ten minutes.  He also said that he took nine Vicodin a day to alleviate the pain.  He described the pain as averaging 6 to 8 out of 20 and to 9 during flare ups.  He also reported radiating pain into the left lower extremity down to the calf and intermittent to rare pain down the right leg.  He also reported numbness in both thighs and assessed the pain as being "moderate to severe".  He said at his last emergency room visit in the fall of 2009, he was given a Demerol injection into his buttock which gave him significant pain relief.  The Veteran reported that he had nocturia which he did not think was related to his back and urinary frequency which he was uncertain whether it was related to his back.  He reported urinary frequency while working that resulted with him wetting himself on one occasion.  He denied bowel incontinence.  

On examination the Veteran ambulated with a mild forward lean, but his ambulation was steady.  No assistance devices were utilized or required.  He complained of pain in the left lower paraspinous region and there was a mild spasm type firmness in this region which was tender to palpation.  The Veteran denied radiation to either leg, but to the left buttock.  Forward flexion on triple repetitive range of motion was 0 to 62 degrees with complaints of pain at endpoint on flexion.  Extension was 0 to 15 degrees, left lateral flexion was 0 to 12 degrees, and right lateral flexion was 0 to 15 degrees, all with complaints of pain at endpoint.  The Veteran also demonstrated right and left lateral rotation from 0 to 20 degrees with complaints of pain at endpoint.  After repetitive range of motion, the Veteran stated that his pain was about a six out of ten with mild radiation to the left leg.  He denied numbness at his thighs.  Deep tendon reflexes of the lower extremities was symmetric but diminished at 1+ at the patellas.  The Achilles was 2+ on the right, and 1+ on the left.  The Veteran could not sense vibratory testing on the right big toe, and there was diminished sensation on the left great toe, but intact.  Straight leg raising was positive on the left at 10 degrees with groaning and stating of heaviness of the leg with fatigue.  Right leg was positive at 30 degrees.  There was no overt muscle wasting noted.  EMG/NCV revealed chronic bilateral L5-S1 radiculopathies with ongoing denervation.  There was no evidence for neuropathy.  CT scan results from 2003 were recorded.  The examiner stated that there was no additional functional impairment due to pain, stiffness, swelling, instability, locking, dislocation, subluxation, weakness, fatigability, incoordination or flare-ups.  Also noted were no incapacitating episodes since the previous examination.  There was full and equal strength/sensation, pulses without edema or selling.  No other DeLuca criteria were noted to be found.  The examiner diagnosed the Veteran as having lumbosacral strain with diffuse degenerative disc disease and degenerative joint disease, chronic low back pain status post surgical procedure in 1981, with noted chronic radiculopathy to both lower extremities of L5-S1 level.  The examiner opined that the left leg radiculopathy was at least as likely as not related to the service-connected condition.  He opined that the Veteran's neurological impairment severity was moderately severe with no paralysis or neuropathy identified.

In a December 2010 rating decision, the RO granted service connection for left leg radiculopathy as secondary to his service-connected degenerative disc disease at L4-L5 with spondylosis and spondylolisthesis, and assigned a separate 40 percent rating, effective in June 2010.

Pertinent Law and Regulations

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the present case, it should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Codes 5235 to 5243 unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Code 5242 pertains to degenerative arthritis of the spine.  Intervertebral disc syndrome is Code 5243.  The ratings are assigned as follows:

1) 40 percent -- Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

2) 50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and

3) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 40 percent rating with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Discussion

The Board notes at the outset that the RO acknowledged that the current 40 percent rating was assigned under prior rating criteria; specifically Code 5292, for limitation of motion of the lumbar spine.  Consideration was also given to a higher rating under the old rating Code 5293 for intervertebral disc syndrome which contemplates sciatic neuropathy.  However, at the time of the Veteran's current May 2006 claim for an increased rating, new criteria were in effect.  Thus, while the Veteran was initially assigned a maximum 40 percent evaluation under the old Code 5292 for moderate limitation of motion with pain on motion, see 38 C.F.R. §§  4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995), VA must look to the new, revised criteria for a possible increase.

With respect to the pertinent criteria based on incapacitating episodes, the evidence does not demonstrate incapacitating episodes of at least six weeks during any twelve month period.  See 38 C.F.R. § 4.71a, Code 5243 (effective September 23, 2002).  The Veteran testified in September 2007 that his leg pain affects his ability to stand or sit too long in the same position, thus requiring him to constantly change positions.  However, he did not testify that his neurological symptoms have required bed rest prescribed by a physician for a total duration of six weeks or more in any one year period.  Rather, he denied at the August 2006 VA examination having any physician ordered bedrest or incapacitations.  He additionally reported in his substantive appeal in July 2007 that his VA medical files were not full of incapacitating episodes because he was told to "live with it" which was what he was trying to do.  Also, the June 2010 VA examiner reported that there were no incapacitating episodes since the previous VA examination.  For these reasons, the evidence does not meet the criteria under Code 5243 for a 60 percent rating.

The only other pertinent criteria that provides for a higher than 40 percent rating under the rating schedule for back disabilities is Code 5242 which provides for a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.  However, as there is no evidence that the Veteran has ankylosis of the spine or limited range of motion analogous thereto, these criteria are not applicable in this case.

Also, as noted in the facts above, the RO, in December 2010, granted service connection for left leg radiculopathy as secondary to service-connected degenerative disc disease L4-L5 with spondylosis and spondylolisthesis, and assigned a separate 40 percent rating effective in June 2010 for this disability.  There is no indication on file that the Veteran has appealed this decision.  The Board finds that there are no additional neurologic abnormalities, other than the Veteran's left leg radiculopathy, warranting a separate rating.  For example, there has been no indication of related bowel or bladder impairment, nor has there been a diagnosis of neuropathy.  In this regard, although the Veteran reported at the June 2010 VA examination that he experienced nocturia and urinary frequency, he reported that he did not think that the nocturia was related to his back disability and he was uncertain regarding his urinary frequency.  The examiner did not relate these neurological complaints to the Veteran's back disability.  The examiner did state that neither paralysis nor neuropathy had been identified.

For the foregoing reasons, the Board finds that the evidence does not warrant a schedular rating in excess of 40 percent for the Veteran's degenerative disc disease L4-L5 with spondylosis with spondylolisthesis at any point during the pendency of this appeal.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to a schedular evaluation in excess of 40 percent for degenerative disc disease L4-L5 with spondylosis and spondylolisthesis is denied.  


REMAND

The Board finds that remand of the extraschedular aspect under 38 C.F.R. § 3.321(b)(1) of the Veteran's claim for an increased disability rating is necessary for the consideration of referral in the first instance.

Entitlement to an extra-schedular rating is "always part" of an increased rating claim.  See Brambley v. Principi, 17 Vet. App. 20, 23 (2003); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the claimant's levels of disability and symptomatology and are found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In the present case, the RO found in the May 2007 Statement of the Case that the evidence of record did not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  The RO noted, in particular, that the disability had not required frequent periods of hospitalizations, nor did it present marked interference with employment.  However, subsequent to this determination, in September 2009, the Veteran testified at a Board video conference hearing that he had 400 hours of sick leave a couple of years ago and was presently down to 200 hours which was going to run out soon.  He said he missed on average two days of work a month due to his back condition and had been told by his employer that the next time he calls in sick he will be placed on restricted sick leave, meaning he will be required to present a doctor's note.  He further testified that he would not be able to work at all if not for his pain medication, and that he did not think he would be able to work much longer.  His representative requested at the hearing that the Veteran be given an increased rating on an extraschedular basis.  It does not appear that consideration of this claim has been given on an extraschedular basis under 38 C.F.R. § 3.321(b) since the May 2007 Statement of the Case.    

In light of the evidence above, the agency of original jurisdiction should again address the extraschedular aspect of the Veteran's claim for an increased disability rating for his degenerative disc disease L4-L5 with spondylosis and spondylolisthesis under 38 C.F.R. § 321(b)(1) in the first instance based on the entire evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any information or evidence that would show his service-connected back disability presents an exceptional or unusual disability picture, such as evidence of marked interference with employment or frequent periods of hospitalization or treatment.

2.  Then, determine whether the Veteran is entitled to referral for extraschedular consideration of his service-connected back disability.  If it is determined that the Veteran is entitled to referral for extraschedular consideration, then the Veteran's case should be forwarded to the Director, Compensation and Pension Service.  If such action does not resolve the Veteran's claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response. Thereafter, the Veteran's claim should be returned to the Board for further appellate review, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


